SULLIVAN, Judge
(dissenting):
This case is not as simple as the majority asserts. As I see it, the question before this Court is whether there is any evidence supporting the following factual finding made by the Court of Criminal Appeals and relied on by this Court to show deceit. The lower court said, “On the three specifications for which appellant was convicted, he actually substantiated the damage claims with receipts in his own handwriting purporting to show that the prints had been sold for $100 each, plus tax and shipping.” Unpub. op. at 3. I see no evidence in this case that these writings were offered by appellant to the post office as receipts for actual sales of the prints, or were received by the post office as anything other than an invoice. More importantly, the majority does not identify such evidence in its opinion.
Turning first to the prosecution’s case, its principal witness, Mr. Martin, the window clerk at the Offutt Air Force Base Post Office, established that these writings were invoices, not receipts. He testified:
Q: How do you recognize this document?
A: Well, I don’t know if I had anything to do with this one or not. It’s a postal claim for damages or a loss.
Q: Let me direct your attention to Prosecution Exhibit 22, page 1. Do you recognize that?
A: Yes, that’s one that I had something to do with.
Q: How do you recognize that?
A: Well, a customer came in with a damaged good and put in a claim and plus that, we give them forms to fill out and after it is filled out properly and we get the invoice or receipt or whatever is necessary to prove the value, we take the goods and sent them downtown.
Q: Did you have any discussion regarding how to prove the amount claimed or value?
A: How to—
Q: How to substantiate the amount claimed?
A: Well, the gentleman that came in with the claim already had — we just asked for proof of value and we — I believe he gave me an invoice.
Q: Let me ask you to turn to Prosecution Exhibit 21, page 4, 5, and 6. Do you recognize those documents?
A: Well, that looks like the invoice that was given to—
Q: Does that appear to be the invoice that he gave you?
A: It looks like it, right.
Q: Was there any discussion about that invoice?
A: No. It looked genuine to me and I just took it in at the time.
Q: Did you require anything else other than the invoices?
A: Nothing. I required nothing else other than the invoice. If there is any problem it usually starts with Becky, if she would not accept it.
(Emphasis added.)
Turning to appellant’s testimony, he also describes these writings as invoices. He testified:
And I mentioned, I had talked to her [his sister] about this venture because she had done other things on this, well, not on this nature. She had owned a restaurant, fast food restaurant, and she had two, I guess, two fast food restaurants and she had been in some sort of business and I told her about this and she said it was really good. And I asked her, I said, well, would you— these are doing well up here and we’re— let’s see, this is October, and we’re getting ready to go so we’ve, it seemed like we may have saturated the market up here, for a better word, so I asked her, why don’t you try selling some there, and I’m sure that you can get a good price for them or something to that effect. And that’s when I sent her these five tubes with five lithographs in each one to sell for $100.00 each down there.
Q: You sent five lithographs per tube and five tubes?
A: In five separate tubes.
Q: Now had there been any discussion between you and her as to what she'would sell them for?
A: Not exactly, a price, no.
*343Q: Did you include some receipts or documents when you sent those to her?
A: I sent her some, yes, some receipts in there with it, with each number — with the number of each lithograph in the tubes at $100.00 each.
Q: Why did you do that?
A: I guess for a better word, to tell her that that’s what we should try to sell them for down there.
Q: Okay, did you do this — did you ever instruct her to damage the tubes and try to make claims on them?
A: No.
Q: Did you — was it your intent to try to make claims on these when you mailed them to your sister?
A: No.
Q: Did you know that they were going to be damaged when you mailed them to your sister?
A: No.
Q: Back to Inspector Mitchell for a second. How many of these prints did you sell all total?
A: I couldn’t tell you exactly. Roughly, at the time we bought out the Lairds, I believe we had around 350 left, but that would be a real rough guess.
Q: Now when was the first time that you yourself actually submitted a claim either to United Parcel Service or to the Postal Service?
A: When?
Q: Yes, do you recall?
A: I couldn’t tell you exactly.
Q: If you don’t recall the date, do you remember the first incident in which you had to make a claim?
A: It seems like the first one was this one when I went to the — well, UPS or a claim, any claim?
Q: Right. Well, let’s — whatever you think happened first.
A: From the best, from what the best I can remember even after looking at all the documents, I suppose, I remember going to the Papillion Post Office and showing them the damaged lithograph and asking them what to do and the claim paperwork, I remember getting the claim paperwork and asking them some general guidelines on how to fill it out. I filled out what I thought was correct on the form and they said, well, you need a receipt or something to, I guess, justify the dollar amount you’re claiming. And I didn’t understand exactly what he meant so — and he said, well — on, I didn’t have the original, I didn’t have a receipt for this one and he said if you don’t have one, then — but I think I did mention something about well, I’ve got these, the receipt books, what we fill out to send to everyone else. He said, well, then you could just write on there, write up another receipt for the value that you’re claiming for your insurance.
Q: Did you, at that time, what was your belief as to what you were entitled to collect on insurance?
A: I believed, well, I believed we were— the value of our lithographs, what we had agreed on, and it was — at this time I’m not sure, well, we believed we were — we could collect a $100.00, what we had agreed on for the value of each lithograph that was damaged.
Q: Did this postal employee, if you remember, did he ever ask you how much you were selling these prints for?
A: No.
(Emphasis added.)
Finally, documentary evidence in this case supports appellant’s claim. PS Form 3812, Jan. 1990, states in Block 13, “Describe, using trade names if known, only those articles lost or damaged and specified value of each. Attach invoice if available or evidence of value.” PS Form 1000, September 1992, states in Block 10, “Attach evidence of value (See cover sheet, item 2, for acceptable evidence.)” The cover sheet in turn states:
You need three things to file a claim:
1. Your original mailing receipt for insured, COD, registered, or Express Mail.
2. Evidence of value, such as a sale receipt, invoice or bill of sale, statement of costs for reconstruction of Express Mail documents.
Either sender or addressee may furnish evidence of value.
*3443. Proof of loss or damage:
This case is simple only if one assumes that evidence exists to support the lower court’s factual conclusion of deceit.